PER CURIAM.
Each of the points presented by this appeal from the final judgment of dissolution of marriage were resolved by the learned trial judge and are supported by competent substantial evidence. While we probably would not have awarded the same amounts of alimony, child support and attorney’s fees as did the learned trial judge, we can not say that as a matter of law he abused his broad discretion. See Dinkel v. Dinkel, Fla.1975, 322 So.2d 22. Accordingly, the judgment appealed is
Affirmed.
Appellant’s application for attorney’s fees and costs incident to this appeal is denied.
BOYER, C. J., and SMITH, J., concur.
RAWLS, J., dissents.